       Case 4:20-cv-00434-BLW Document 11 Filed 02/02/21 Page 1 of 13




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  MELINDA NEFF, JONATHON
  ZAMORA, and SIERRA RAMOS,                  Case No. 4:20-cv-00434-BLW

        Plaintiffs,                          MEMORANDUM DECISION
                                             AND ORDER
         v.

  FUJI STEAK HOUSE, INC., an
  Idaho Corporation, and its owner
  and manager YU “KAREN” DENG,

        Defendants.



                                INTRODUCTION
      Before the Court is Defendants Fuji Steakhouse, Inc. and Yu “Karen”

Deng’s Motion to Dismiss. For the reasons explained below, the Court will dismiss

Plaintiff Jonathan Zamora’s statutory wage claim. The Court will also dismiss

Plaintiff Neff’s Title VII claim against individual defendant Deng. The Court will

deny the motion in all other respects.

                                 BACKGROUND
      Plaintiffs Melinda Neff, Jonathan Zamora, and Sierra Ramos are former

employees of Defendant Fuji Steakhouse. They allege that Fuji’s owner, Defendant

Yu “Karen” Deng, “subjected all three plaintiffs and particularly Plaintiff Melinda



MEMORANDUM DECISION AND ORDER - 1
        Case 4:20-cv-00434-BLW Document 11 Filed 02/02/21 Page 2 of 13




Neff to a hostile work environment based on sex, race, and age consisting of

unwelcome sexual advances, requests for sexual favors, and other verbal and

physical conduct of a sexual nature . . . .” Compl., Dkt. 1, ¶ 19. Plaintiffs also

allege that Fuji failed to pay overtime compensation or minimum wage during

some weeks. Id. ¶ 2.

      Plaintiff Neff alleges a claim under Title VII for sex, gender, and racial

discrimination, hostile work environment, sexual harassment, and retaliation. All

plaintiffs allege: (1) failure to pay overtime wages in violation of the Fair Labor

Standards Act; (2) failure to pay wages under Idaho’s Wage Claim Act; (3) breach

of contract; (4) unjust enrichment; (5) promissory estoppel; and (6) breach of the

covenant of good faith and fair dealing.

                                LEGAL STANDARD

      To survive a motion to dismiss, plaintiffs’ claims “must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). This principle rests on two pillars of

interpretation. First, the requirement that courts must accept as true all of the

allegations contained in a complaint does not extend to “threadbare recitals of the

elements of a cause of action, [that are] supported by mere conclusory statements.”

Id. Second, a complaint must state a plausible claim for relief to survive a motion


MEMORANDUM DECISION AND ORDER - 2
       Case 4:20-cv-00434-BLW Document 11 Filed 02/02/21 Page 3 of 13




to dismiss; the “sheer possibility that a defendant has acted unlawfully” is

insufficient. Id. (emphasis added).

                                      ANALYSIS

A.    The Title VII Claim

      Defendants argue that Plaintiff Neff’s Title VII claim is time barred because

she sued 147 days after the EEOC issued a Notice of Right to Sue.

      Title VII provides that if the EEOC dismisses a discrimination charge, it

must notify the claimant and inform her that she has 90 days to bring a civil action.

See 42 U.S.C. § 2000e-5(f)(1). If a litigant does not file suit within 90 days of the

date the EEOC dismisses a claim, then the action is time-barred. Id. See Scholar v.

Pac. Bell, 963 F.2d 264, 266-67 (9th Cir. 1992).

      Neff alleges that she filed her complaint within 90 days of receiving the

EEOC notice. Compl., Dkt. 1, ¶ 10. But the notice referenced in the complaint is

dated April 17, 2020, see Dkt. 4-3, and Neff did not file her complaint until 147

days later, on September 11, 2020. Neff says that, if given the chance, she would

file an affidavit “affirming that Plaintiffs filed the Complaint in a timely manner.”

Response, Dkt. 7, at 4. Additionally, Neff’s attorney says he would file a

declaration that the EEOC never sent a right-to-sue letter to him, even though he

filed the discrimination charge on Neff’s behalf.




MEMORANDUM DECISION AND ORDER - 3
        Case 4:20-cv-00434-BLW Document 11 Filed 02/02/21 Page 4 of 13




      Preliminarily, the Court may properly consider the EEOC notice – even

though it wasn’t attached to the complaint – without converting the motion to a

summary-judgment motion. See, e.g. Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir.

1994). Plaintiff referred to this notice in her complaint; it is material to her claim;

and neither party disputes the authenticity of the notice.

      The fact that the Court will consider the notice alongside the allegations in

the complaint is potentially problematic for Neff because an EEOC Notice gives

rise to two rebuttable presumptions – (1) that the notice was mailed on the date of

issuance; and (2) that Neff received the notice within three days of mailing. See

Payan v. Aramark Management Servs. Ltd. Partnership, 495 F.3d 1119, 1125-26

(9th Cir. 2007). These are rebuttable presumptions, however, so Neff has the

opportunity to come forward with contrary evidence to rebut them. Id. It is not

enough to generally state that there was a delay in receiving the notice. Id. As the

Ninth Circuit explained in Payan v. Aramark Management Services Ltd.

Partnership, 495 F.3d 1119, 1126 (9th Cir. 2007), “We have all experienced mail

delays on occasion; but a general claim of occasional delay is not sufficient to

prove that a particular letter was not delivered on time. Rather, to rebut a mailing

presumption, the plaintiff must show that she did not receive the EEOC’s right-to-

sue letter in the ordinary course.”

      In light of this presumption, defendants fault Neff for failing to come


MEMORANDUM DECISION AND ORDER - 4
           Case 4:20-cv-00434-BLW Document 11 Filed 02/02/21 Page 5 of 13




forward with evidence in response to their motion to dismiss. See Reply, Dkt. 9, at

2-3. Some courts have been willing to dismiss similar complaints on a Rule 12

motion.1 But we are still at the pleading stage, so this Court concludes that

defendants’ argument jumps the gun. Neff has not pleaded herself out of court; to

the contrary, she has alleged that she filed her complaint withing 90 days of

receiving the notice. See Compl. ¶ 10. Presenting evidence to back up this

allegation is an obligation under Rule 56, not Rule 12. For purposes of this Rule

12(b)(6) motion, the Court must accept Neff’s allegation as true. Accord Rembisz

v. Lew, 590 Fed. Appx. 501, 504 (6th Cir. 2014) (unpublished decision); Mingo v.

The Fed Community, No. 20-10705, 2020 WL 5258481 (E.D. Mich. Sept. 3, 2020).

       Or course, if Neff is unable to come forward with evidence at the summary-

judgment stage, then her Title VII claim will not be long for this world. But

reaching that conclusion on a motion to dismiss would be premature. The Court

will therefore deny the motion to dismiss Neff’s Title VII claim.



       1
          See Taylor v. Books A Million, Inc., 296 F.3d 376, 379-80 (5th Cir. 2002) (affirming
district court’s dismissal of Title VII complaint because the plaintiff “failed to allege the specific
date for which he actually received the right-to-sue letter and the date the letter was received is
unknown, . . . .”); Dyson v. Henrico Cnty. Sch. Bd., No. 3:20cv-547, 2020 WL 7398836, at *5-6
(E.D. Va. Dec. 16, 2020) (dismissing a Title VII claim, explaining that because the plaintiff
failed to allege the date she received the EEOC notice, the Court applied the three-day
presumption, which meant that the Title VII action was time barred); Smith v. Huerta, No. 2:12-
cv-02640-JTF-dvk, 2013 WL 3242492, at *5 (W.D. Tenn. June 25, 2013) (adopting report and
recommendation; dismissing complaint, observing that it was apparent from the face of the
complaint that plaintiff filed after the presumptive date of receipt).



MEMORANDUM DECISION AND ORDER - 5
       Case 4:20-cv-00434-BLW Document 11 Filed 02/02/21 Page 6 of 13




B.    Neff’s Title VII Claim Against Defendant Yu “Karen” Deng

      The Court will grant Defendants’ motion to dismiss Neff’s Title VII claim

against individual defendant Deng. Although Neff says she did not intend to allege

a Title VII claims against Ms. Deng, the complaint is not so clear. Various

allegations refer to “Defendants” – plural – when discussing the Title VII claim.

See, e.g., Comp., Dkt. 1, ¶ 56 (alleging that Neff was “constructively discharged by

Defendants in violation of Title VII”) (emphasis added). To clarify matters, the

Court will grant the motion to dismiss the Title VII claims as to Deng.

C.    The Claims Under the Fair Labor Standards Act (FLSA)

      Defendants next argue that plaintiffs’ FLSA claims fail to meet the pleading

standards established in Landers v. Quality Communications, Inc., 771 F.3d 638

(9th Cir. 2015). In Landers – a case of first impression for the Ninth Circuit – the

court laid out the requirements for plaintiffs to state an FLSA wage claim in light

of Twombly and Iqbal.

      Landers held that “to survive a motion to dismiss, a plaintiff asserting a

claim to overtime payments must allege that she worked more than forty hours in a

given workweek without being compensated for the overtime hours worked during

that workweek.” Id. at 645. Plaintiffs are not expected to allege “with mathematical

precision” the amount of overtime compensation owed, but the more facts alleged

regarding the number of hours worked, the length of an average workweek, and an


MEMORANDUM DECISION AND ORDER - 6
        Case 4:20-cv-00434-BLW Document 11 Filed 02/02/21 Page 7 of 13




estimated amount of overtime owed, “the closer the complaint moves toward

plausibility.” Id. at 645-46. At the very least, plaintiffs “must be able to specify at

least one workweek in which they worked in excess of forty hours and were not

paid overtime wages.” Id. at 645 (quoting DeJesus v. HF Mgmt. Servs., LLC, 726

F.3d 85, 90 (2d Cir. 2013)).

      Plaintiffs’ allegations satisfy this standard. They allege that they were

employed at Fuji Steakhouse at varying times during 2017 through 2019. Zamora

worked as a server and bartender from March 2017 to March 2019; Ramos worked

as a server from March 2018 to September 2019; and Neff worked as a server from

March 2019 to October 2019. See Compl., Dkt. 1, ¶¶ 18, 61. All plaintiffs allege

they were not paid overtime, and Neff and Ramos allege they were not paid a

minimum wage. See id. ¶¶ 69-70. More specifically, plaintiffs allege that:

      65.    During the course of all three Plaintiffs’ employment with
             Fuji, Fuji and Karen regularly and consistently required
             Plaintiffs, as a condition of continued employment, to work
             in excess of forty hours per week. Based upon available
             records, Plaintiffs estimate that each Plaintiff worked, on
             average, five hours per week in excess of forty hours.

      66.    During the course of Plaintiff Neff’s and Plaintiff Ramos’s
             employment with Fuji, Fuji and Karen regularly and
             consistently required Plaintiffs to work in excess of 40 hours
             resulting in Fuji paying them less than $7.25 per hour for
             each hour worked.

      69.    Notwithstanding the fact that defendants required plaintiffs
             to regularly and consistently work in excess of forty hours


MEMORANDUM DECISION AND ORDER - 7
        Case 4:20-cv-00434-BLW Document 11 Filed 02/02/21 Page 8 of 13




             per week, defendants failed to pay to plaintiffs overtime
             compensation as required by 29 U.S.C. §207(a)(1), Fair
             Labor Standards Act of 1938.

Id. ¶¶ 65, 66, 69.

      Defendants argue that these allegations fail to provide “sufficient detail

about the length and frequency of [plaintiffs’] unpaid work to support a reasonable

inference that [they] worked more than forty hours in a given week.” Mtn. Mem.,

Dkt. 4-1, at 8 (citing Landers, 771 F.3d at 646).

      But Court does not interpret Landers to mean that plaintiffs must isolate a

specific calendar week within the many weeks they allegedly were required to

work overtime without compensation, and then provide even more factual detail

about that week. Landers explained that

      a plaintiff may establish a plausible claim by estimating the length
      of her average workweek during the applicable period and the
      average rate at which she was paid, the amount of overtime wages
      she believes she is owed, or any other facts that will permit the
      court to find plausibility. Obviously, with the pleading of more
      specific facts, the closer the complaint moves toward plausibility.
      However, like the other circuit courts that have ruled before us, we
      decline to make the approximation of overtime hours the sine qua
      non of plausibility for claims . . . . After all, most (if not all) of the
      detailed information concerning a plaintiff-employee’s
      compensation and schedule is in the control of the defendants.

771 F.3d at 645. Other courts have agreed that Landers does not require plaintiffs

to plead particular instances of unpaid overtime. See, e.g., Tan v. GrubHub, 171 F.

Supp. 3d 998, 1008 (N.D. Cal. 2016) (“Landers does not require the plaintiff to


MEMORANDUM DECISION AND ORDER - 8
        Case 4:20-cv-00434-BLW Document 11 Filed 02/02/21 Page 9 of 13




identify an exact calendar week or particular instance of denied overtime . . . .”);

Varsam v. Laboratory Corp. of Am., 120 F. Supp. 3d 1173, (S.D. Cal. 2015)

(“Landers does not require that a ‘particular instance’ be pled.”). And in Boon v.

Canon Business Solutions, Inc., 592 Fed. Appx. 631 (9th Cir. 2015), the Ninth

Circuit rejected a district court’s interpretation of Landers as requiring that a

complaint “contain an estimate of how much uncompensated time was worked,

how often, and at what rate, to survive a motion to dismiss.” Id. at 632 (internal

quotation marks and alteration omitted).

      Plaintiffs here have done enough. They approximated that, on average, they

worked five hours of unpaid overtime each week during their employment with the

restaurant. That level of detail, alongside the more specific factual allegations

regarding the plaintiffs’ length of employment, their duties, and their pay, is

sufficient to nudge plaintiffs’ claim across the line from conceivable to plausible.

Cf. Kries v. City of San Diego, No. 17-cv-1464-GPC-BGS, 2018 WL 3455996, at

*3-4 (S.D. Cal. July 18, 2018) (allegations that one plaintiff had worked more than

40 hours per week in 140 workweeks and the other had worked more than 40 hours

per week in 75 workweeks, but were paid less than required because of the manner

in which the overtime rate was calculated, were sufficiently detailed to state a

claim); Brum v. MarketSource, Inc., No. 2:17-cv-241-JAM-EFB, 2017 WL

2633414, at *2 (E.D. Cal. June 19, 2017) (allegations that plaintiff had to “perform


MEMORANDUM DECISION AND ORDER - 9
       Case 4:20-cv-00434-BLW Document 11 Filed 02/02/21 Page 10 of 13




between 10 to 15 minutes of off-the-clock work during meal breaks, three to four

times per week” and “worked shifts in excess of eight hours one to two times per

week” were sufficient to state overtime and minimum wage claims).

      Finally, the Court is not persuaded by defendants’ citation to Boyack v.

Regis Corp., 812 Fed. App’x 428 (9th Cir. 2020). In Boyack, the plaintiffs “fail[ed]

to allege a workweek in which [they] worked more than forty hours and were not

paid overtime for those excess hours worked.” Id. at 431. Instead, one of the

Boyack plaintiffs alleged she was paid purely on commissions and tips and the

other alleged she “received varying rates of pay over several workweeks.” Id.

Those allegations were not sufficient to plausibly support a minimum wage claim.

Id. Plaintiffs’ allegations in this case are distinguishable for the reasons already

discussed. In a nutshell, plaintiffs here have alleged the time frames in which they

worked and the number of hours of overtime they worked, on average, for each of

those weeks without having been paid overtime compensation.

D.    Plaintiff’s Statutory Wage Claims

      Finally, defendants argue that Plaintiffs’ claims under the Idaho Wage Claim

Act should be dismissed or significantly narrowed. The Court will grant the motion

as to Zamora but deny it as to Neff and Ramos.

      An employer’s failure to pay wages can simultaneously give rise to a

breach-of-contract claim and a statutory wage claim. Plaintiffs assert both types of


MEMORANDUM DECISION AND ORDER - 10
       Case 4:20-cv-00434-BLW Document 11 Filed 02/02/21 Page 11 of 13




claims. Count III – captioned as a claim for “(Breach of Employment Contract)

Wage Claims” – cites provisions of Idaho’s Wage Claim Act. See Compl. ¶¶ 80,

82. In a later, unnumbered count, plaintiffs assert a common-law, breach-of-

contract claim. Id. at 14.

      Defendants argue that Zamora’s statutory wage claim is time-barred, Neff’s

is “very limited,” and Ramos’s is “nearly untenable.” Mtn. Mem., Dkt. 4-1, at 10.

Defendants are correct across the board.

      Idaho’s Wage Claim Act provides the following limitations provision:

      Any person shall have the right to collect wages, penalties and
      liquidated damages provided by any law or pursuant to a contract of
      employment, but any action thereon shall be . . . commenced in a
      court of competent jurisdiction within two (2) years after the cause of
      action accrued, provided, however, in the event salary or wages
      have been paid to any employee and such employee claims
      additional salary, wages, penalties or liquidated damages, because
      of work done or services performed during his employment for
      the pay period covered by said payment, any action therefor shall
      be commenced within twelve (12) months from the accrual of the
      cause of action. . . . In the event that an action is not commenced as
      herein provided, any remedy on the cause of action shall be forever
      barred.

Idaho Code § 45-614 (emphasis added).

      In plain English, this means that if an employee alleges her employer paid

some – but not all – amounts owing for any given pay period, then the employee

must sue within one year of the date the claim accrues. If, on the other hand, the




MEMORANDUM DECISION AND ORDER - 11
       Case 4:20-cv-00434-BLW Document 11 Filed 02/02/21 Page 12 of 13




employer allegedly didn’t pay any sums, then then the aggrieved employee has a

two-year deadline to sue.

      Here, each plaintiff alleged that he or she is owed additional sums. As such,

they are subject to the one-year limitations period.

      Zamora has pled himself out of court. He alleges that his last day of

employment was March 15, 2019. The complaint was filed well over a year after

that, in September 11, 2019, and Zamora has not pled any facts showing that the

claim accrued later. Nor does he argue that he could cure the current pleading. The

Court will therefore dismiss his claim without leave to amend.

      Ramos and Neff have limited claims: Ramos’s last day was September 15,

2019, and Neff’s was October 6, 2019. The Court will deny the motion to dismiss

as to these plaintiffs, however, as they are free to pursue their claims. That said, it

appears that if they succeed on these claims, their recovery would be extremely

limited. Still, though, their claims are not subject to a Rule 12 dismissal.

                                       ORDER

      IT IS ORDERED that Defendants’ Motion to Dismiss (Dkt. 4) is

GRANTED in part and DENIED in part as follows: Plaintiff Zamora’s

statutory wage claim under the Idaho Wage Claim Act is dismissed without leave

to amend. Likewise, to the extent the complaint alleges a Title VII claim against




MEMORANDUM DECISION AND ORDER - 12
       Case 4:20-cv-00434-BLW Document 11 Filed 02/02/21 Page 13 of 13




individual defendant Deng, that claim is dismissed without leave to amend. The

motion to dismiss is denied in all other respects.

                                              DATED: February 2, 2021


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 13
